DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11, 16-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenig and Bauer (DE 687293), hereinafter “Koenig”, in view of Plavnik (US .  
Plavnik discloses an ultrasonic drying system (title) and teaches that acoustic oscillations effectively break down the boundary layer in order to increase the heat transfer rate (paragraph 7).  Therefore, since the exciter of Koenig generates acoustic oscillations, Examiner asserts that the exciter of Koenig would “excite a boundary layer of the print agent applied on the substrate.”  	Plavnik further discloses adding a UV light device for further boundary layer disruption (abstract), the UV light source being directed toward the print agent to be dried, the UV light source being opposite the substrate of the print agent (paragraphs 86-87 and figures 22 and 23).  Additionally, Koenig also teaches that the drying process can be increased by combining it with known drying processes (first sentence of the last paragraph).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a UV light device which irradiates the print agent from a side opposite the substrate in order to further disrupt the boundary layer.
	Regarding the limitation “while preventing dissociation of a solvent in a liquid phase and dissociation of a functional solute,” Examiner asserts that one having ordinary skill in the art would not want the functional solute (the dye/pigment) or the solvent it is in to dissociate since it is desired for it to stay on the substrate.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to configure the exciter such that it does not cause dissociation of the functional solute or the solvent in the liquid phase. 	Regarding claims 6 and 20, Koenig discloses “a print agent drying unit comprising (last paragraph): 	a substrate support disposed on a first side of a substrate (last paragraph) to support the substrate when the substrate is disposed in the print agent drying unit, wherein the substrate support supports the substrate to allow drying of a print agent onto the substrate;  	an exciter including a exciter surface directly attached with a substrate support surface of the substrate support, wherein the exciter is disposed adjacent to the substrate support on 
 	Plavnik discloses an ultrasonic drying system (title) and teaches that acoustic oscillations effectively break down the boundary layer in order to increase the heat transfer rate (paragraph 7).  Therefore, since the exciter of Koenig generates acoustic oscillations, Examiner asserts that the exciter of Koenig would “excite a boundary layer of the print agent applied on the substrate.”  	Plavnik further discloses adding a UV light device for further boundary layer disruption 
 	Regarding the limitation “while preventing dissociation of a solvent in a liquid phase and dissociation of a functional solute,” Examiner asserts that one having ordinary skill in the art would not want the functional solute (the dye/pigment) or the solvent it is in to dissociate since it is desired for it to stay on the substrate.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to configure the exciter such that it does not cause dissociation of the functional solute or the solvent in the liquid phase. 	Regarding claims 7 and 18, Koenig further discloses “wherein the exciter is integral with or coupled to the substrate support to cause the substrate support to vibrate (last paragraph).”
 	Regarding claims 8, 17, and 23, Koenig discloses all that is claimed, as in claims 6 and 1 above, respectively, but is silent with respect to how the exciter is coupled to the printing paper, leaving the choice up to one having ordinary skill in the art.  That is, Koenig fails to disclose that the exciter comprises a plurality of suction passageways configured to couple to a vacuum source for retaining the substrate against the substrate support.  However, Examiner takes Official Notice that, at the time of the filing of the application, it was known to use a vacuum system including suction passageways which are connected to a vacuum in order to hold a substrate to a plate.  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the known vacuum system of suction passageways connected to a vacuum in the 
 	Since Applicant did not challenge that which was taken to be well known, it is now considered Admitted Prior Art (APA).  See MPEP §2144.03c. 	Regarding claims 9 and 16, Koenig further discloses “wherein the exciter comprises a piezoelectric transducer or a moving coil transducer (last paragraph).” 	Regarding claims 10 and 21, Koenig further discloses “comprising a controller to control the exciter to vibrate the substrate at a frequency between 100Hz and 100MHz (fourth paragraph:  ultrasonic overlaps the recited range).”
	Regarding claims 11 and 22, Koenig further discloses “a controller to control the exciter to vibrate the substrate within an amplitude range between 10 microns to 200 microns (fourth paragraph:  the vibrator of Koenig inherently has a controller).”  Examiner asserts that the controller of Koenig is more than capable of controlling the exciter to vibrate at the recited range.  
 	Regarding claims 24 and 25, Koenig, as modified, discloses all that is claimed, as in claims 1 and 6 above, except “wherein the exciter is coupled to a support frame.”  However, Examiner asserts that one having ordinary skill in the art would realize that a vibrating plate would benefit from stability, and would realize that coupling it to a support frame would be one way to provide the stability.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to further modify Koenig by coupling the exciter to a support frame in order to provide stability.  

Response to Arguments
Applicant’s arguments filed 01/27/2021 with respect to all the claims have been considered but are moot in view of the new grounds of rejection.
Applicant is referred to the rejections of claims 1 and 6 above for specifics on how Examiner interprets the magnetostriction rod of Koenig to be ‘directly attached’ to the plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853